PER CURIAM.
This ás a certiorari review of an order of the Industrial Relations Commission affirming a decision of an administrative referee denying petitioner unemployment compensation benefits.
We have reviewed the record, briefs and considered the oral argument in this cause, and upon consideration thereof it is our conclusion that petitioner has failed to demonstrate that the order reviewed herein is erroneous. The record reflects evidence which, supports the entry of said order. De Groot v. Sheffield, 95 So.2d 912 (Fla.1957).
Accordingly, petition for writ of certi-orari is denied.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JT., concur.